                Case 4:20-cv-00385-LPR Document 31 Filed 02/03/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                       CENTRAL DIVISION

VALARY W. NELLUM                                                                          PLAINTIFF

v.                                      Case No. 4:20-cv-00385-LPR

ARKANSAS CHILDREN’S HOSPITAL                                                            DEFENDANT

                                                 ORDER

            On April 7, 2020, Plaintiff Valary Nellum paid the requisite filing fee and brought this pro

se employment action under Title VII of the Civil Rights Act of 1964.1 Pending is Defendant

Arkansas Children’s Hospital’s (“ACH”) Partial Motion to Dismiss.2 Ms. Nellum did not

respond, and the time for doing so has passed. For the reasons stated below, the Motion is

GRANTED.

            In her Complaint,3 Ms. Nellum alleges that she suffered workplace discrimination and

retaliation resulting in a hostile work environment. She further maintains that she was repeatedly

denied promotional opportunities beginning in 2014.4 Eventually, Ms. Nellum filed the first of

several charges of discrimination with the Equal Employment Opportunity Commission (“EEOC”)

on April 4, 2019.5




1
    42 U.S.C. §§ 2000e et seq.
2
    Defendant’s Motion to Dismiss, Doc. 27.
3
    Complaint, Doc. 1
4
    Id. at 5.
5
    Id. at 2.
              Case 4:20-cv-00385-LPR Document 31 Filed 02/03/21 Page 2 of 2




           Each time Ms. Nellum sought and was denied a promotion is a discrete act.6 “Each discrete

act is a different unlawful employment practice for which a separate charge is required.”7 Under

Title VII, a complainant must file a charge with the EEOC within 180 days of a discrete act.8 In

her Complaint, Ms. Nellum states that she first filed a charge with the EEOC on April 4, 2019.9

As a result, any of the asserted failures-to-promote occurring before October 6, 2018 (180 days

before her first EEOC charge) are barred due to her failure to exhaust.

           ACH’s Motion to Dismiss Ms. Nellum’s failure-to-promote claims is granted to the extent

the failure-to-promote claims are based on failures-to-promote occurring before October 6, 2018.

           Dated, this 3rd day of February, 2021.



                                                                  _______________________________
                                                                  LEE P. RUDOFSKY
                                                                  UNITED STATES DISTRICT JUDGE




6
 Moses v. Dassault Falcon Jet-Wilmington Corp., 894 F.3d 911, (8th Cir. 2018) ((citing Nat’l R.R. Passenger
Corp. v Morgan, 536 U.S. 101, 114 (2002) (“Discrete acts such as termination, failure to promote, denial of transfer,
or refusal to hire are easy to identify. Each incident of discrimination and each retaliatory adverse employment
decision constitutes a separate actionable ‘unlawful employment practice.’”).
7
    Id. (citing Richter v. Advance Auto Parts, Inc., 686 F.3d 847, 851 (8th Cir. 2012)).
8
    42 U.S.C. § 2000e-5(e)(1).
9
    Doc. 1 at 2.

                                                             2
